DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group1: claims 1-4 in the reply filed on 5/16/2022 is acknowledged. 

Claim 5-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.  



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/2018 & 5/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: 
para 0009: "[FIG. 51 FIG. 5 is a diagram illustrating processing in a bump ride-over driving force calculation unit. " should be "...processing in a bumpy ride...".  
Appropriate correction is required. 	

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "strain sensor output value acquisition unit", "vehicle behavior detection unit", "torque instruction unit", & "bump detection unit" in claim 1, 2, & 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1, 2, & 4 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US 7949442 B2 (Sheidler).

Regarding claim 1, Sheidler teaches a vehicle control apparatus comprising: a strain sensor output value acquisition unit that acquires an output value of a strain sensor mounted to a drive shaft for driving wheels (Fig. 2 torque sensor 30, column 4 lines 33-36: the torque sensor may comprise a strain gauge); and a vehicle behavior detection unit that detects when the wheels start moving on the basis of when the output value of the strain sensor decreases from the value when the wheels are in the stopped state (Fig. 2 Data processor 14, column 8 lines 9-14: system can detect engine speed (e.g. stopped) and torque, column 5 lines 30-34: system has engine speed curves to relate the engine speeds and the torques to determine how to adjust).  

Regarding claim 2, Sheidler teaches the vehicle control apparatus according to claim 1, further comprising a torque instruction unit that instructs a drive torque to be supplied to the drive shaft (Fig. 8 S610, the system can apply supplemental torque), wherein the torque instruction unit increases an instruction value of the drive torque in a state where the wheels are stopped (column 11 lines 41-44: the system can detect that the wheels are stopped and can determine that if the current torque applied isn’t sufficient to move the vehicle it can switch to a “second supplemental torque vs engine speed curve” in order to provide enough torque to overcome the obstacle), and the vehicle behavior detection unit detects start of movement of the wheels on the basis of a change in an output value of the strain sensor from increase to decrease (column 11 lines 41-44: when the system detects a decrease in the torque applied it will switch to a different supplemental torque versus engine speed curve).  

Regarding claim 4, Sheidler further teaches the vehicle control apparatus according to claim 3, wherein in a case where the calculated torque exceeds the necessary torque, the torque instruction unit retains the instruction value of the drive torque (Fig. 4 S205, if the torque is within the “torque range” (i.e. above a minimum threshold) the system will continue to use the supplemental torque versus engine speed curve).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7949442 B2 (Sheidler) in view of US 8140230 B2 (Haggerty). 

Regarding claim 3, Sheidler teaches the vehicle control apparatus according to claim 2.  
Sheidler does not explicitly teach further comprising a bump detection unit for detecting a presence of a bump on the basis of the output value of the strain sensor, wherein the bump detection unit compares a necessary torque needed for the wheel to start moving from a state where the wheel is stopped on a horizontal plane with a calculated torque calculated from the output value of the strain sensor, and detects a contact of the wheel with the bump on the basis of a result that the calculated torque exceeds the necessary torque.  
Haggerty does teach further comprising a bump detection unit for detecting a presence of a bump on the basis of the output value of the strain sensor (column 13 lines 46-51: a bump is a transient operation as encountering a bump will cause a sudden increase in torque), wherein the bump detection unit compares a necessary torque needed for the wheel to start moving from a state where the wheel is stopped on a horizontal plane with a calculated torque calculated from the output value of the strain sensor (column 3 lines 37-41: system can detect if the torque on the drive train is briefly greater than a threshold which would be indicative of a bump and then the start of movement), and detects a contact of the wheel with the bump on the basis of a result that the calculated torque exceeds the necessary torque (column 2 lines 46-47: system torque exceeds the necessary torque if the torque exceeds a threshold).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Sheidler with the teachings of Haggerty.  One would have added to the torque and speed monitoring system of Sheidler the bump and transient detecting of Haggerty.  The motivation would have been to have a system which knows how to respond to changes in torque on the drive train through a strain sensor whether those be short (i.e. transient) or longer such as would happen if the vehicle were pushing against a barrier.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/LEE E RODAK/           Primary Examiner, Art Unit 2868